DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in an interview with Michael Beck, Reg. No. 32,722 on 10 March 2022.
The application has been amended as follows: 

Claim 1: An interferometer comprising:
	a holding element defining an actuation recess;
	a first mirror element arranged or arrangeable on the holding element, opposite the actuation recess;
	a second mirror element arranged or arrangeable opposite the first mirror element at a mirror spacing in order to form an optical gap, the first mirror element being arranged or arrangeable between the second mirror element and the holding element, and the optical gap being spatially separated from the actuation recess by the first mirror element; 
	an electrode pair comprising a first actuation electrode defined, arrangedor arrangeable on or in one of the first and second mirror elements, and a second actuation electrode defined, arrangedor arrangeable on a side of the actuation recess opposite the first actuation electrode, the mirror spacing being changeable by applying an electrical voltage to the electrode pair; and
an additional electrode pair comprising a first additional actuation electrode defined on or in the first mirror element or arranged or arrangeable on a side of the first mirror element opposite the second mirror element, and a second additional actuation electrode arranged or arrangeable on a side of the second mirror element opposite the first additional actuation electrode, the mirror spacing being changeable by applying an electrical voltage to the additional electrode pair.

Claim 5: CANCELLED

Claim 12: A method for producing an interferometer, the method comprising:
	arranging a first mirror element on a holding element, opposite an actuation recess of the holding element, and a second mirror element at a mirror spacing from the first mirror element in order to form an optical gap, the first mirror element being arranged between the second mirror element and the holding element and the optical gap being spatially separated from the actuation recess by the first mirror element; 
	forming an electrode pair by arranging or defining a first actuation electrode on or in a side of one of the mirror elements facing toward the actuation recess and arranging or defining a second actuation electrode on a side of the actuation recess opposite the first actuation electrode, the mirror spacing being changeable by applying an electrical voltage to the electrode pair; and
	forming an additional electrode pair by arranging or defining a first additional actuation electrode on or in the first mirror element on a side of the first mirror element opposite the second mirror element, and arranging or defining a second additional actuation electrode on a side of the second mirror element opposite the first additional actuation electrode, the mirror spacing being changeable by applying an electrical voltage to the additional electrode pair.

Claim 13: A device comprising:

	a second unit configured to form an electrode pair by arranging or defining a first actuation electrode on or in a side of one of the mirror elements facing toward the actuation recess and a second actuation electrode on a side of the actuation recess opposite the first actuation electrode, the mirror spacing being changeable by applying an electrical voltage to the electrode pair; and
	an additional unit configured to form an additional electrode pair by arranging or defining a first additional actuation electrode on or in the first mirror element on a side of the first mirror element opposite the second mirror element, and by arranging or defining a second additional actuation electrode on a side of the second mirror element opposite the first additional actuation electrode, the mirror spacing being changeable by applying an electrical voltage to the additional electrode pair.

Response to Arguments
Applicant’s arguments, see Page 6, filed 14 February 2022, with respect to claims 5 and 13 have been fully considered and are persuasive.  Therefore, the objections to claims 5 and 13 have been withdrawn. 

Applicant’s arguments, see Pages 6-8, filed 14 February 2022, with respect to claims 1, 12, and 13 have been fully considered and are persuasive.  Therefore, the § 102/103 rejections of claims 1-3, 10, and 12-15 have been withdrawn. 

Allowable Subject Matter
Claims 1-4 and 6-17 are allowed.

The following is an Examiner’s statement of reasons for allowance: 
Claims 1-4,6-11,16-17: None of the prior art of record, alone or in combination, teaches or discloses an interferometer comprising:
 	an additional electrode pair comprising a first additional actuation electrode defined on or in the first mirror element or arranged or arrangeable on a side of the first mirror element opposite the second mirror element, and a second additional actuation electrode arranged or arrangeable on a side of the second mirror element opposite the first additional actuation electrode, the mirror spacing being changeable by applying an electrical voltage to the additional electrode pair,
  	in combination with the rest of the limitations of independent claim 1.
Claims 12,14-15: None of the prior art of record, alone or in combination, teaches or discloses a method for producing an interferometer, comprising:
forming an additional electrode pair by arranging or defining a first additional actuation electrode on or in the first mirror element on a side of the first mirror element opposite the second mirror element, and arranging or defining a second additional actuation electrode on a side of the second mirror element opposite the first additional actuation electrode, the mirror spacing being changeable by applying an electrical voltage to the additional electrode pair,
 	in combination with the rest of the limitations of independent claim 12.
Claim 13: None of the prior art of record, alone or in combination, teaches or discloses a device comprising:
 	an additional unit configured to form an additional electrode pair by arranging or defining a first additional actuation electrode on or in the first mirror element on a side of the first mirror element opposite the second mirror element, and by arranging or defining a second additional actuation electrode on a side of the second mirror element opposite the first additional actuation electrode, the mirror spacing being changeable by applying an electrical voltage to the additional electrode pair,
 	in combination with the rest of the limitations of independent claim 13.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. Flanders et al. (US 2001/0028503) disclose an interferometer (10, Fig. 1) comprising: 
a first mirror element (14) [0030],
a second mirror element (16) opposite the first mirror (14) element forming an optical gap (18) [0030], and
and electrode pair comprising:
	a first actuation electrode on (mechanically coupled) the first mirror (14) [0031], and
 	a second actuation electrode (12) opposite the first actuation electrode, forming an  actuation recess (20) [0031],
	wherein the optical gap (18) is changed by applying an electrical voltage to the electrode pair [0031].

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to HINA F AYUB whose telephone number is (571)270-3171.  The Examiner can normally be reached on 9am-5pm ET Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Hina F Ayub/
Primary Patent Examiner
Art Unit 2896